Citation Nr: 1231543	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  10-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, November 1974 to November 1977, and from June 1981 to February 1984, with additional active duty for training service.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).

In May 2011, the Board issued a decision which denied the Veteran's claims herein.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, based on the Joint Motion, the Court remanded the Board's decision in this matter for development in compliance with the Joint Motion.  Accordingly, in order to prevent prejudice to the Veteran, the May 2011 decision of the Board must be vacated in its entirety, and a new decision will be entered as if the May 2011 decision by the Board had never been issued.



REMAND

The Veteran is seeking entitlement to service connection for left knee and psychiatric disorders.  The Veteran claims that the claimed conditions were incurred during his military service.  Based upon the Joint Motion, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The RO should obtain additional evidence pertinent to the Veteran's claims herein that has been identified by the record.  In a September 2008 statement, the Veteran reported that he had a knee injury in service for which he received treatment at the U.S. Army Health Clinic and VA Hospital in Ft. Buchanan in June 1976.  He stated that he underwent x-ray and magnetic resonance imaging (MRI) examinations at that time.  However, these records are not included in the claims file.  

The Veteran also reported in October 2010 that he continued to receive treatments for the claimed conditions at the San Juan VA Medical Center (VAMC).  However, the most recent VA treatment records associated with the claims are dated in June 2009.  When VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, such documents are constructively part of the record before VA, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the record includes a June 2009 VA psychiatry note stating that the Veteran was recently approved for benefits from the Social Security Administration (SSA).  However, the record does not include the Veteran's records from SSA.  The Veteran claims that because he has reported to VA that the cause for his unemployment is his knee disorder, his SSA records are potentially relevant to his claim on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Therefore, pursuant to the Joint Motion, VA must seek to obtain these records before proceeding with the appeal.

Additionally, the Veteran contends that he was admitted as an inpatient at the U.S. Army Hospital at Ft. Campbell, Kentucky in February 1973, at which time a diagnosis of psychotic depression was made.  He claims that the records relating the treatment during his hospitalization would not be part of his service treatment records, but such records would be either maintained at the U.S. Army Hospital where the treatment occurred, or would have been retired to the National Personnel Records Center (NPRC) as part of that facility's retired records.  He therefore claims that the RO should request his inpatient clinical records from the NPRC.

With regard to the Veteran's claim for service connection for a psychiatric disorder, the Veteran was afforded a VA examination in October 2008 and an addendum to that examination was obtained in June 2009.  However, the Joint Motion found that the June 2009 VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  First, the Joint Motion noted that the June 2009 VA examiner failed to consider the favorable relevant evidence because the examiner did not address the February 1973 service treatment report noting a diagnosis of psychotic depression.  Second, the Joint Motion found that the VA examination report contained inconsistent statements because the examiner stated in October 2008 that Veteran's currently diagnosed depressive condition and alcohol dependence were independent and not related; however, in the June 2009 addendum, the examiner opined that "[the] Veteran's mental condition is associate[d] or aggravates with alcohol dependence, rather than military service."  Third, the Joint Motion found that the examiner's opinion did not provide an explanatory rationale for his conclusion.  Fourth, the Joint Motion found that the significance of the examiner's statement that "[a]lthough the alcohol is depressive substance, but veteran is in abstinence since 3 month ago is not caused by or a result of depression and bipolar condition" was not explained.  Finally, the Joint Motion found that due to a lack of clarity in the examiner's report, the opinion requested by the RO has not been provided as to "whether or not the currently diagnosed depression and bipolar disorder conditions as claimed are related to or caused while in active duty service."  In light of the foregoing, a supplemental VA medical opinion must be obtained, wherein the examiner addresses all of the issues raised by the Joint Motion.

Accordingly, the case is remanded for the following actions:

1.  The RO must review the claims file to determine that all procedurally appropriate actions to locate and secure any inpatient clinical records for treatment of the Veteran at the U.S. Army Hospital in Ft. Campbell, Kentucky, dated in February 1973.  All attempts to locate and secure the Veteran's treatment records must be documented in the claims file.  If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for left knee and psychiatric disorders, to include all records relating to his treatment received at the VA Hospital in Ft. Buchanan, Puerto Rico in June 1976.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all updated VA treatment records dating from June 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must contact the SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with the Veteran's claim for SSA benefits.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After the above records are obtained to the extent available, the RO must obtain a supplemental medical opinion, from the VA examiner who conducted the October 2008 examination, if available, to determine the etiology of the Veteran's current psychiatric disorder.  If the October 2008 VA examiner is not available, the record must be reviewed by another appropriate VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  

Following a review of the evidence of record, the examiner must provide an opinion as to whether the currently diagnosed depression and bipolar disorders are related to the Veteran's active duty service.  In rendering this opinion, the examiner must consider and specifically mention the February 1973 service treatment report noting a diagnosis of psychotic depression.  The examiner is also asked to clarify the relationship between the Veteran's currently diagnosed depressive condition and chronic alcohol dependence and explain the significance of the statement that "[a]lthough the alcohol is depressive substance, but veteran is in abstinence since 3 month ago is not caused by or a result of depression and bipolar condition[,]" as written in the October 2008 VA examination report.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

